Citation Nr: 0911576	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Whether the appeal of the July 1, 2002, rating decision 
denying service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
is untimely due to the Veteran's failure to file a 
Substantive Appeal.

3.	Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

In an October 2003 decision, the RO found that the Veteran 
had not filed a Substantive Appeal to the July 1, 2002, 
rating decision denying service connection for an acquired 
psychiatric disorder, to include PTSD.  As a result, the RO 
closed the appeal as untimely and determined that finality 
had attached to the July 1, 2002, rating decision.  In 
October 2003, the Veteran filed a Notice of Disagreement 
(NOD).  In September 2008, the RO furnished the Veteran a 
Statement of the Case (SOC); and, in October 2008, the 
Veteran filed a Substantive Appeal, thereby perfecting an 
appeal of the timeliness issue.

In an April 2004 rating decision, the RO denied, in relevant 
part, the Veteran's claim seeking entitlement to service 
connection for hepatitis C.  In July 2004, the Veteran filed 
a NOD.  In January 2005, the RO furnished the Veteran a SOC; 
and, in March 2005, the Veteran file a Substantive Appeal, 
thereby perfecting an appeal of the hepatitis C issue.

In October 2007, the Board remanded the timeliness of the 
Substantive Appeal and the hepatitis C issues for further 
development.  These issues are once again before the Board.

The issue of entitlement to service connection an acquired 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The evidence of record does not establish that the Veteran 
contracted hepatitis C in service, or that this condition 
is causally related to her military service.

2.	In a July 1, 2002, rating decision the RO denied service 
connection for an acquired psychiatric disorder, to 
include PTSD; and following a July 2002 letter notifying 
the Veteran of this adverse determination, she filed a 
timely NOD and was furnished a SOC in February 2003.

3.	Prior to the expiration of the one-year appeal period, the 
Veteran underwent a VA psychiatric examination in April 
2003 in conjunction with her mental health claim.

4.	The RO has not furnished the Veteran a Supplemental 
Statement of the Case (SSOC) addressing the April 2003 VA 
examination report; and, thus the 60-day period within 
which to file a Substantive Appeal has not begun to run.  
The July 1, 2002, rating decision denying service 
connection for an acquired psychiatric disorder, to 
include PTSD, is not final.


CONCLUSIONS OF LAW

1.	Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).

2.	The Veteran has until 60 days after the issuance of a SSOC 
addressing the additional evidence contained in the April 
2003 VA examination to file a Substantive Appeal, in order 
to perfect an appeal of the July 1, 2002, rating decision.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 19.31, 19.34, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a January 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed her of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a March 2006 letter. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, VA medical examination results, and statements of 
the Veteran and her representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.

Service Connection Claim

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The first requirement of service connection under Hickson is 
a diagnosis of a current disability.  The February 2004 VA 
medical examination confirmed that the Veteran has hepatitis 
C.  Thus, Hickson element (1) has been met.

Hickson element (2) requires an in-service incurrence or 
aggravation of a disease or injury.  Neither the Veteran's 
August 1976 separation examination nor her service treatment 
records include reference to hepatitis C.  The first evidence 
of record that mentions a diagnosis of hepatitis C comes more 
than 20 years after her military service.  In her February 
2004 Risk Factors for Hepatitis C Questionnaire responses, 
the Veteran responded positively for intravenous drug use and 
intranasal cocaine use.  The Veteran has stated that she 
believed her hepatitis C infection is the result of an 
alleged sexual assault while in service.  Affording the 
Veteran the benefit of the doubt, the Board  finds Hickson 
element (2) satisfied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Moreover, the claim would fail to satisfy the requirements of 
Hickson element (3).  The November 2006 VA medical examiner 
opined:

The Veteran's hepatitis C infection is as likely as 
not due to her cocaine usage (snorting and 
intravenous use).  The Veteran's hepatitis C 
infection is less likely as not related to possible 
sexual assault in the military.  Snorting cocaine 
and intravenous drug usage is a very strong risk 
factor for the acquisition of hepatitis C 
infection.  Sexual intercourse is a less likely 
mode of transmission of the virus.

At that time, the VA examiner did not have access to the 
entire claims folder and so, in the October 2007 Board 
remand, he was asked to review the claims folder and issue 
another opinion.  In August 2008, the VA examiner reviewed 
the claims folder and the Board remand.  He then opined:

The Veteran's hepatitis C disorder was less likely 
as not incurred in or aggravated in the service or 
etiologically related to the Veteran's period of 
military service.   The Veteran was diagnosed with 
hepatitis C within the last 10-11 years.  The 
Veteran was in the military from 1973 until 1976.  
The Veteran used cocaine (snorted it and injected 
it) from 1999 until 2002.

This is the likely mode of transmission and 
acquisition of the hepatitis C.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for hepatitis C.  The benefit sought on 
appeal is accordingly denied.

Timeliness Issue

A July 1, 2002, rating decision denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In July 2002, the RO sent the Veteran written notice 
of the adverse determination with notice of her appellate 
rights.  The Veteran's NOD was received in September 2002.  
The RO furnished the Veteran a SOC in February 2003.  
Thereafter, in April 2003, the Veteran presented for a VA 
psychiatric examination.  A copy of the VA examination report 
is of record.

In accordance with 38 C.F.R. § 20.302(b)(1), except in the 
case of simultaneously contested claims, a Substantive Appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  However, 38 C.F.R.     
§ 20.302(b)(2) creates an exception to this requirement where 
additional evidence is submitted within one year of the date 
of mailing of the rating decision and such evidence requires 
a Supplemental Statement of the Case (SSOC) as provided by 38 
C.F.R. § 19.31; thus, extending the time period to submit a 
substantive appeal to 60 days after the SSOC is mailed to the 
veteran.  38 C.F.R. § 20.302(b)(1)-(2) (2008).  See also 38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); VAOPGCPREC 9-97, 
62 Fed. Reg. 37953 (1997)

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
of file.   See Dunn v. West, 11 Vet. App. 462, 466-467 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, regardless of when the Veteran brought the results of 
the VA examination to the attention of the RO, VA is assumed 
to have possessed those records in April 2003, squarely 
within the one year time limit after the issuance of the 
original rating decision.  The receipt of this additional 
evidence necessitated a SSOC.  See 38 C.F.R. § 19.31.  
However, the Veteran has not been furnished a SSOC, and thus 
the time period for the Veteran's timely submission of a 
substantive appeal does not end until 60 days after that SSOC 
is issued.  Since the RO has failed to procedurally comply 
with the regulatory requirements under 38 C.F.R. § 20.302 
(b)(2) and has yet to issue that required SSOC, the Veteran's 
psychiatric claim, to include PTSD, remains open and the July 
1, 2002, rating decision does constitute a final decision as 
to that claim.  See 38 C.F.R. § 3.160(c), (d) (2008).  In 
light of the foregoing, the appeal is granted.


ORDER

Entitlement to service connection for Hepatitis C is denied.

Since the Veteran has until 60 days after the issuance of a 
SSOC addressing the additional evidence contained in the 
April 2003 VA examination to file a Substantive Appeal, in 
order to perfect an appeal of the July 1, 2002, rating 
decision, the appeal is granted to this extent only.


REMAND

In a July 2002 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The Veteran was mailed notice of this denial on July 
12, 2002.  The Veteran filed a NOD to that decision in 
September 2002.  The RO sent the Veteran a SOC in February 
2003.  In April 2003, the Veteran underwent a VA psychiatric 
examination in conjunction with her claims.  The RO did not 
issue a SSOC.  The Veteran has continued to submit additional 
evidence since that time, but no further adjudicative action 
has occurred.  This issue has not been certified for Board 
consideration.

Under 38 C.F.R. § 19.31, a SSOC must be furnished to the 
Veteran when additional pertinent evidence is received after 
a SOC or the most recent SSOC has been issued.  See also 38 
U.S.C.A. § 7105.  As these requirements have not been 
satisfied, a remand is required in order to ensure due 
process to the Veteran.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, in light of all the evidence of 
record, particularly the April 2003 VA 
examination report and VA medical records 
received since the issuance of the SOC in 
February 2003.  If the determination 
remains adverse to the Veteran, the 
Veteran and her representative must be 
provided with a Supplemental Statement of 
the Case on the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
The Veteran and her representative should 
be notified that if she wants to perfect 
the appeal, she has to submit a 
substantive appeal within 60 days from the 
date of the Supplemental Statement of the 
Case.  If, and only if, the Veteran 
completes her appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


